              Case 4:17-cr-00028-JST Document 258 Filed 02/05/21 Page 1 of 8



 1   JEHOADDAN L. WILSON
     PRO SE
 2
     430 Iron Club Drive
 3   Brentwood, CA 94513
     PHONE (916) 217-9662 | FAX (888) 391-5349
 4   EMAIL jehoaddanwilson@ymail.com
 5

 6                                UNITED STATES DISTRICT COURT

 7                               NORTHERN DISTRICT OF CALIFORNIA
 8                                         OAKLAND DIVISION
 9
     UNITED STATES OF AMERICA,                           Case No.: CR-17-0028 JST
10
                    Plaintiff,
11
                                                         MOTION TO DISMISS
     vs.
12

13   JEHOADDAN L. WILSON,

14                  Defendant

15                                    DEFENDANT’S MOTION TO DISMISS
16
            COMES NOW, Defendant Jehoaddan Wilson, Pro Se, who moves to dismiss the
17
     Plaintiff’s First, Second, Third, and Fourth Claims for Relief in the Indictment for failure to state
18

19
     a claim pursuant to Federal Rules of Criminal Procedure 12(B)(v) and Rule 7(C). The Defendant

20   request the Indictment to be dismissed with prejudice.

21

22
                                               ALLEGATIONS
23
            The Indictment alleges four causes of action: (i) 18:287 Filing false claims (6 counts); (ii)
24

25
     18:286 Conspiracy to file false claims; 18:1343 (iii) Wire fraud (6 counts); and (iv) 18:1028A

26   Aggravated identity theft (6 counts). Defendant denies all the allege claims in the indictment.

27

28
     MOTION TO DISMISS - 1
             Case 4:17-cr-00028-JST Document 258 Filed 02/05/21 Page 2 of 8



 1                                             ARGUMENT
 2
           1. 18:287 Filing false Claims (6 counts);
 3
                  A. Burden of proof: Due Process requires the Prosecution to prove beyond a
 4
                     reasonable doubt every fact necessary to constitute the crime charged, Bunkley
 5

 6                   v. Florida, 538 U.S. 835 (2003); Flore v. White, 528 U.S. 23 (1999).

 7                B. Elements: Under 18 U.S.C. § 287, the Government must establish that the
 8
                     defendant: (i) made or presented a false, fictitious, or fraudulent claim to a
 9
                     department of the United States; (ii) knew such claim was false, fictitious, or
10
                     fraudulent; and (iii) did so with the specific intent to violate the law or with a
11

12                   consciousness that what she was doing was wrong.

13                C. Elements not supported by Indictment:
14
                         element (i): The Indictment does not allege that The Internal Revenue
15
                         Service (IRS) is a “department” or “agency” of the U.S. Government.
16
                         Paragraph 3, line 1-2 of page two of the Indictment states, “The Internal
17

18                       Revenue Service was an agency of the United States within the Department

19                       of the Treasury..” The IRS was an Agency before President’s Truman
20
                         Reorganization Plan of 1851 which removed the Bureau of the Internal
21
                         Revenue and renamed it The Internal Revenue Service [Title 5 U.S.C. § 1].
22
                         Furthermore, The Internal Revenue Service (IRS) is not a department within
23

24                       the U.S. Department of the Treasury. The Treasury system is organized into

25                       two major components not two departments. On one hand there are actual
26
                         departments such as the Office of Financial Research (OFR), Tax Policy,
27
                         Public Affairs, and the Office of Financial Stability (OFS) to name of few
28
     MOTION TO DISMISS - 2
             Case 4:17-cr-00028-JST Document 258 Filed 02/05/21 Page 3 of 8



 1                       are within the Departmental Offices component. The Internal Revenue is
 2
                         not listed as a department or division within the U.S. Department of the
 3
                         Treasury’s Departmental Offices. On the other hand, the second component
 4
                         is called the Operating Bureaus. The operating bureaus carry out the
 5

 6                       specific operations assigned to the Departments. The Internal Revenue

 7                       Service is listed as an Operating Bureau, not within any specific department
 8
                         of the Treasury nor is the IRS a specific department within the Treasury
 9
                         [www.home.treasury.gov/about/general-informaion/role-of-the-treasury].
10
                         elements (ii) and (iii): The Indictment does not allege that the defendant
11

12                       knew of such false claims and did so with specific intent to violate the law

13                       because the Indictment did not allege that the defendant made or presented
14
                         Medicare or Medicaid claims, Social Security claims, Welfare claims or any
15
                         other Federal program claims. The matter in the Indictment alleges a tax
16
                         return matter. In 1863 Congress enacted a false claims and statement statute
17

18                       “in the wake of a spate of frauds upon the government.” United States v.

19                       Bramblett, 348 U.S. 503, 504 (1955). The Section 287 statue is designed to
20
                         “protect the government against those who would cheat or mislead in the
21
                         administration of its programs” United States v. White, 27 F.3d 1531,1535
22
                         (11th Cir. 1994)), “and it has been employed to combat fraudulent claims
23

24                       filed under numerous Federal programs, including Medicare and Medicaid.”

25                       The False Claims Act (FCA), 31 U.S.C. §§ 3729 – 3733 covers fraud
26
                         involving any federally funded contract or program, with the exception of
27
                         tax fraud.
28
     MOTION TO DISMISS - 3
                Case 4:17-cr-00028-JST Document 258 Filed 02/05/21 Page 4 of 8



 1         2.    18:286 Conspiracy to file false claims;
 2
                    A. Burden of proof: Paragraph 1(A) is incorporated and repeats as if fully set
 3
                       forth here.
 4
                    B. Elements: Under 18 U.S.C. § 286, The Fifth Circuit has held that, in order to
 5

 6                     establish a violation of § 286, the Government need only prove: (i) the

 7                     defendant entered into a conspiracy to obtain payment or allowance of a claim
 8
                       against a department or agency of the United States; (ii) the claim was false,
 9
                       fictitious, or fraudulent; and (iii) the defendant knew at the time that the claim
10
                       was false, fictitious, or fraudulent. United States v. Leahy, 82 F.3d 624, 633
11

12                     (5th Cir. 1996).

13                  C. Elements not supported by Indictment:
14
                           elements (i), (ii), and (iii): Paragraph 1(C) is incorporated and repeated
15
                           as if fully set forth here.
16
           3.    18:1343 Wire fraud (6 counts);
17

18                  A. Burden of proof: Paragraph 1(A) is incorporated and repeats as if fully set

19                     forth here.
20
                    B. Elements: Under 18 U.S.C. § 1343, the Government needs to prove: (i) that the
21
                       defendant voluntarily and intentionally devised or participated in a scheme to
22
                       defraud another out of money; (ii) the defendant did so with the intent to
23

24                     defraud; (iii) that it was reasonably foreseeable that interstate wire

25                     communications would be used; and (iv) that interstate wire communications
26
                       were in fact used (citing Manual of Model Criminal Jury Instructions for the
27

28
     MOTION TO DISMISS - 4
             Case 4:17-cr-00028-JST Document 258 Filed 02/05/21 Page 5 of 8



 1                   District Courts of the Eighth Circuit 6.18.1341 (West 1994)), cert. Denied, 115
 2
                     S. Ct. 2289 (1995).
 3
                  C. Elements not supported by Indictment:
 4
                     elements (i), (iii), (iii) and (iv): According to Federal Rule of Criminal
 5

 6                   Procedure rule 7(C)(1), the “Indictment or information” must be a “plain” yet

 7                   reasonable, “concise” yet understandable, and true therefor unquestionable
 8
                     written statement of important facts establishing the offense charged. The
 9
                     Indictment does not allege nor has the Government proven wire fraud because
10
                     it is unclear to what information pertains to the elements of the offense asserted
11

12                   against the Defendant. 18 U.S.C. § 287 and § 286 pertain to the False Claims

13                   Act government programs initiated through Departments such as Department
14
                     of Health and Human Services, Department of Social Security, Military or
15
                     Naval services. How can the defendant form a defense with charges asserted
16
                     against Welfare fraud or Medicare fraud? The Indictment is misleading and
17

18                   unclear to whether the claims transmitted through electronic communication

19                   were Medicare, Medicaid, or Social Security claims because the False Claims
20
                     Act (FCA) and 18 U.S.C. § 287 and § 286 is designed by Congress to protect
21
                     federal programs of that such and not tax returns. The Indictment failed to meet
22
                     the required plain, concise and definite credentials concluding the Government
23

24                   has not alleged wire fraud because the Claims transmitted or connected to § 287

25                   and § 286 do not connect with tax returns. Due Process test requires a “rational”
26
                     connection to exist. It would be unreasonable to believe the claims asserted
27
                     against the Defendant actually exist.
28
     MOTION TO DISMISS - 5
             Case 4:17-cr-00028-JST Document 258 Filed 02/05/21 Page 6 of 8



 1         4. 18:1028A Aggravated identity theft (6 counts);
 2
                  A. Burden of proof: Paragraph 1(A) is incorporated and repeats as if fully set forth
 3
                  here.
 4
                  B. Elements: Under 18 U.S. C. 1028A the Government needs to prove: (i)
 5

 6                obtaining the identifying information of another person and (ii) using that

 7                information during the commission of another crime.
 8
                  C. Elements not supported by Indictment:
 9
                          elements (i) and (i): The Indictment has not established a “rational”
10
                  connection between the allegations and “written statement of the essential facts
11

12                constituting the offenses charged” [Fed. R. of Crim. Prod. Rule 7(C)(1)]. To prove

13                aggravated identity theft the offense must be during and in relation to any felony
14
                  violation [18 U.S.C. § 1028A(c)]. 18 U.S.C. § 287 and § 286 and §1343 are alleged
15
                  offenses listed in the Indictment that lack or fail at a “rational” connection under
16
                  Due Process. In 1970, the Court held in In re Winship that the Due Process Clauses
17

18                of the Fifth and Fourteenth Amendments “[protect] the accused against conviction

19                except upon proof beyond a reasonable doubt of every fact necessary to constitute
20
                  the crime with which [s]he is charged.” In re Winship, 397 U.S.358, 364 (1970).
21
                  Estelle v. Williams, 425 U.S. 501, 503 (1976); Henderson v. Kibble, 431 U.S. 145,
22
                  153 (1977). The offenses charged relate to Welfare fraud of some kind and not tax
23

24                returns.

25

26

27

28
     MOTION TO DISMISS - 6
              Case 4:17-cr-00028-JST Document 258 Filed 02/05/21 Page 7 of 8



 1                                        CONCLUSION
 2
            For the foregoing reasons, the Defendants’ Motion to Dismiss should be granted with
 3
     prejudice and the First, Second, Third, and Fourth Claims for Relief should be dismissed.
 4
                   Date: February 5, 2021                       Respectfully submitted,
 5

 6                                                              /s/ Jehoaddan L. Wilson

 7                                                              Pro Se
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MOTION TO DISMISS - 7
               Case 4:17-cr-00028-JST Document 258 Filed 02/05/21 Page 8 of 8



 1                                  CERTIFICATE OF SERVICE
 2
                    I hereby certify that on February 5, 2021, a true copy of the foregoing MOTION
 3
     TO DISMISS was filed electronically with the Clerk of Court using the CM/ECF system which
 4
     will send a notification of such filing to the following:
 5

 6                  DAVID L. ANDERSON (CABN 149604)
                    United States Attorney
 7

 8                  HALLIE HOFFMAN (CABN 210020)
                    Chief, Criminal Division
 9

10                  ROBERT DAVID REES (CABN 229441)
                    ALEXIS J. LOEB (CABN 269895)
11
                    Assistant United States Attorney’s Office
12

13                  450 Golden Gate Avenue, Box 36055
                    San Francisco, California 94102-3495
14                  Telephone: (415) 436-7200
15                  FAX: (415) 436-7234
                    Email: robert.rees@usdoj.gov
16

17

18

19

20

21

22

23

24

25

26

27

28
     MOTION TO DISMISS - 8
